Citation Nr: 1433137	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  12-33 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to residuals of a cold injury, claimed as to include to the bilateral hands, fingers, feet, toes, and ears.

2.  Entitlement to service connection for a thoracolumbar spine disability.

3.  Entitlement to service connection for a cervical spine disability.

4.  Entitlement to service connection for a right shoulder disability.

5.  Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel


INTRODUCTION

The Veteran served on active duty from January 1954 to June 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In his November 2012 substantive appeal, the Veteran requested a Board hearing at the RO.  In January 2013, however, that he wished to withdraw his hearing request and asked that his appeal be decided based on the evidence of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a) (2) (West 2002).

The issues of entitlement to service connection for a thoracolumbar spine disability, a cervical spine disability, a right shoulder disability and a left shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence shows that the Veteran does not have a currently diagnosed cold injury residual disability of the hands, fingers, feet, toes, or ears.




CONCLUSION OF LAW

The criteria for service connection for residuals of a cold injury have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  A May 2011 letter satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The RO notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  The VA examinations conducted in February 2014 were adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 38 C.F.R. § 3.159(c) (4).  The examinations are adequate because the Veteran's symptoms were described in sufficient detail, so that the Board's evaluation of the disability is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Further, the record does not indicate that additional evidence pertinent to the issue adjudicated in this decision is available, but not associated with the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication VA did not provide sufficient notice or assistance, such that it reasonably affects the outcome of the case, the Board finds that any such lack of sufficient notice is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset, frequency, duration, and severity of his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  See id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning; a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).  

The Veteran asserts that he sustained cold injuries to his hands, fingers, feet, toes, and ears as a result of a 1959 incident while stationed aboard the U.S.S. Staten Island.  He reported to the February 2014 fee-based examiner that he spent time on the exterior of the ship but above the water line, welding a crack caused by the cold conditions.  He reported during one of the February 2014 examinations that he was treated for frostbite to the hands and fingers.  Although his service treatment records do not reflect treatment for frostbite, the Veteran's assertions as to this injury are competent lay evidence of the symptoms he experienced.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

However, the evidence of record does not establish that the Veteran has a diagnosed residual disability resulting from any in-service cold injury.  Private treatment records dated from April 2009 to August 2011 and in January 2014 show treatment for dry skin, pruritus, rash, and sebaceous cysts, but no opinions that these conditions constituted cold injury residuals are noted.  

Further, the February 2014 fee-based examiner found that with respect to the hands, fingers, feet, toes, and ears, there was "no diagnosis because there is no pathology to render a diagnosis."  Specifically, the examiner considered whether there were residuals of the cold injury to each the hands, fingers, feet, toes, and ears, but found none on physical examination.  In sum, the examiner concluded that if the Veteran had cold injury residuals, it is at least as likely as not that they would be related to service.  However, the Veteran had no symptoms and no physical findings on either examination or X-ray on which to base a diagnosis of cold injury residuals.  The osteopenia shown on the bilateral hand X-ray was likely due to the Veteran's age, and the questionable ulnar styloid fracture did not correlate to any specific pathology.

The evidence shows that the Veteran does not have a currently diagnosed cold injury residual disability.  Without competent evidence of a diagnosed disability, the Veteran's claim for service connection cannot be granted.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that service connection requires a showing of current disability); The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for residuals of a cold injury is denied.


REMAND

Review of the record reveals that the RO scheduled the Veteran for fee-based examination in September 2012, but that he did not report for it.  However, the Veteran's November 2012 substantive appeal narrative indicated that he intended to attend the examination, but fell seriously ill the night before the scheduled date and time, and notified the fee-based coordinator's office that he would be unable to make the appointment.  The Board finds that good cause has been shown as to the Veteran's absence from the scheduled appointment.  38 C.F.R. § 3.655 (2013).  

Further, the evidence of record tends to suggest a nexus between the Veteran's longstanding cervical spine, lumbar spine, and shoulder symptomatology and his military service.  Indeed, the threshold for finding a link between current disability and service is low for the purposes of providing a medical examination.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (finding that competent statements of continuous post-service symptomatology are material because the question of nexus involves recurrent symptoms); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Remand is required so that these examinations may be conducted.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Physically or electronically associate any pertinent, outstanding records with the claims folder.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed any in-service and post-service back, neck right and left shoulder problems.  The Veteran should be offered a reasonable time to submit this lay evidence.

3.  Schedule the Veteran for a VA spine examination to determine the nature and etiology of any cervical and/or thoracolumbar spine disability found to be present.  The claims folder should be made available and reviewed by the examiner and all necessary tests should be conducted.  If any cervical or thoracolumbar disability is diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not related to or had its onset in service.  If the examiner finds that the diagnosed disability or disabilities are not related to service, he or she should comment as to the likely etiology (e.g. age, post-service injury, etc.)  All opinions must include a complete rationale.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

4.  Schedule the Veteran for a VA spine examination to determine the nature and etiology of any shoulder disability found to be present.  The claims folder should be made available and reviewed by the examiner and all necessary tests should be conducted.  If any shoulder disability is diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not related to or had its onset in service.  If the examiner finds that the diagnosed disability or disabilities are not related to service, he or she should comment as to the likely etiology (e.g. age, post-service injury, etc.)  All opinions must include a complete rationale.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

3.  Then readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


